On petition for writ of certiorari to the United States Court of Appeals for the Eleventh Circuit. Motion of petitioner for leave to proceed in forma pauperis and petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Eleventh Circuit for further consideration in light of the position asserted by the Acting Solicitor General in his memorandum for the United States filed March 15, 2017.Justice GORSUCH took no part in the consideration or decision of this motion, petition, or attorney discipline order appearing on this Order List.